Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  148753(59)(60)(62)                                                                                        Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  DETROIT EDISON COMPANY,                                                                                             Justices
            Plaintiff-Appellee,
                                                                    SC: 148753
  v                                                                 COA: 309732
                                                                    Court of Claims: 10-000104-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  ________________________________/

          On order of the Chief Justice, the motion of the Michigan Milk Producers
  Association to extend the time for filing an amicus curiae brief is GRANTED. The
  amicus brief will be accepted for filing if submitted on or before February 9, 2015. On
  further order of the Chief Justice, the separate motions of the Michigan Chamber of
  Commerce and the Michigan Manufacturers Association for leave to file amicus curiae
  briefs are GRANTED. The briefs filed by those amici on January 20, 2015, are accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 27, 2015
                                                                               Clerk